NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       No. 15-56463

                  Plaintiff-Appellee,            D.C. No. 2:14-cv-04504-SJO-RZ

   v.
                                                 MEMORANDUM*
 RUDRA SABARATNAM,

                  Defendant-Appellant,

 and

 MUFTHIHA SABARATNAM,

                  Defendant.

                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Rudra Sabaratnam appeals pro se from the district court’s summary



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment for the United States in its action to reduce to judgment Sabaratnam’s tax

liabilities. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Baccei v. United States, 632 F.3d 1140, 1144 (9th Cir. 2011). We affirm.

       The district court properly granted summary judgment as to Sabaratnam’s

trust fund penalties for tax year 2000 because Sabaratnam failed to raise a genuine

dispute of material fact as to whether the assessments of these penalties were

untimely. See 26 U.S.C. § 6501(a) (Internal Revenue Service must assess a tax

liability within three years after a return is filed); id. at § 6672(b)(3)(B) (where a

protest to a notice informing taxpayer of penalties is made, the statute of

limitations is extended until 30 days after the final administrative determination

with respect to that protest); FTC v. Publ’g Clearing House, Inc., 104 F.3d 1168,

1171 (9th Cir. 1997) (“A conclusory, self-serving affidavit, lacking detailed facts

and any supporting evidence, is insufficient to create a genuine issue of material

fact.”).

       In light of our disposition, we do not reach Sabaratnam’s remaining

contentions.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.


                                           2                                      15-56463